DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A method comprising: providing a substrate transport apparatus having a self centering end effector with a wafer holding station having a predetermined center, where the end effector holds a wafer at the wafer holding station and transports the wafer within a substrate processing apparatus and at least one center deterministic feature integral to the substrate transport apparatus; and with a controller, receiving sensor data embodying detection at a predetermined location of at least one edge of the at least one center deterministic feature on the fly, with the substrate transport apparatus in motion within the substrate processing apparatus; and with the controller effecting determination of the predetermined center of the wafer holding station on the end effector from but one pass motion of the at least one center deterministic feature in the substrate processing apparatus past the predetermined location.”
The phrase, “a substrate transport apparatus having a self centering end effector with a wafer holding station having a predetermined center,” is not clear because it is has run-on sentences.  It is not clear whether it is the “wafer holding station” having the “predetermined center” or it is the “end effector” having the “predetermined center”.  Applicant’s specification at page                           recites, “The processing module 325 has a substrate holding station 315 that defines a predetermined center position SC.”  As such the limitation will be interpreted such that it is the “wafer holding station” that is having the “predetermined center”.9
Next, the phrases, “where the end effector holds a wafer at the wafer holding station and transports the wafer within a substrate processing apparatus and at least one center deterministic feature integral to the substrate transport apparatus;”  It is not clear how the phrase, “where the end effector holds a wafer at the wafer holding station and transports the wafer within a substrate processing apparatus” is related or connected to the phrase, “and at least one center deterministic feature integral to the substrate transport apparatus;”.  The phrases are not clear when considered together as they appear to be run-on sentences. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding claim 1, Moura discloses a method comprising:
providing a substrate transport apparatus (26B, fig. 1D; abstract; col. 3, lines 46-50; col. 4, lines 7-10; col. 8, lines 30-35) having a self-centering end effector (col. 3, lines 60-64) with a wafer holding station (i.e. the substrate holding location; col. 3, lines 45-64) having a predetermined center (312, 331, figs. 3, 6, 6A, 7; R1, R2, fig. 5A&B; col. 11, lines 55 to col. 12, line 18 ) where the end effector holds a wafer at the wafer holding station (the substrate supported on the end effector against a substrate station feature, abstract; also see the substrate holding location on the end effector; col. 3, lines 60-64) and transports the wafer within a substrate processing apparatus (col. 4, lines 7-27; col. 9, lines 19-36) and at least one center deterministic feature (figs. 3, 5A&B, 6-10, 24-26; determining eccentricity; col. 10, lines 17-57) integral to the substrate transport apparatus (26B, fig. 1D; abstract; col. 3, lines 46-50; col. 4, lines 7-10; col. 8, lines 30-35); 
with a controller (11091, figs. 1A, 3), receiving sensor data embodying detection at a predetermined location of at least one edge of the at least one center deterministic feature on the fly (col. 10, lines 17-57), with the substrate transport apparatus in motion within the substrate processing apparatus (26B, fig. 1D; abstract; col. 3, lines 46-50; col. 4, lines 7-10; col. 8, lines 30-35); and 
with the controller (11091, figs. 1A, 3) effecting determination of the predetermined center of the wafer holding station on the end effector from but one pass motion (the arrows in fig. 1D shows pass motions, so any one of the pass motions is one pass motion; ) of the at least one center deterministic feature in the substrate processing apparatus past the predetermined location (figs. 3, 5A&B, 6-10, 24-26; determining eccentricity; col. 10, lines 17-57).  
Moura indicates that the different embodiments disclosed could be used together other tool stations e.g. linear tool stations using different types of controllers, control systems to effect automatic location of substrate holding stations or locations, substrate processing, etc (col. 4, lines 28 to col. 5, lines 25).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the embodiments of Moura to provide a more versatile substrate transport and processing system.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilchrist, US Pub 20030035711): (substrate or wafer or semiconductor) same (transport$4 OR transportation) ) AND ((self near3 (centering OR center)) same effector)].

[Genetti, US Pub 20090142163); (US pub 20090170186 both disclose; (center near3 deterministic) and (wafer or semiconductor) and substrate and (transport or transportation)].

[(US Pub 20160129586) and  (Moura et al (US 10002781) both disclose: sens$4 AND (data OR information) AND detect$3 AND (location OR position) AND (wafer OR substrate) AND (transport OR transportation) AND edge AND (movement OR mov$3 OR motion) AND (center SAME wafer SAME holding SAME station)].

[Moura et al (US 10002781) dislcoses: sens$4 AND (data OR information) AND detect$3 AND (location OR position) AND (wafer OR substrate) AND (transport OR transportation) AND edge AND (movement OR mov$3 OR motion) AND (center SAME wafer SAME holding SAME station)].

[Bluck (US Pub 20130287526) discloses: ((substrate OR wafer) near3 processing ) AND (one near3 pass near3 motion) and semiconductor]


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664